FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                        December 2, 2020
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 TATONKA CAPITAL CORPORATION,

       Plaintiff - Appellee,

 v.                                                         No. 19-1450
                                               (D.C. No. 1:16-CV-01141-MSK-NYW)
 MICHAEL CONNELLY,                                           (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

      Michael Connelly, proceeding pro se,1 appeals from the amended final

judgment entered in favor of Tatonka Capital Corporation on its claim against him as




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         Because Mr. Connelly is an attorney, we decline to give his appellate briefs
the same liberal construction that we would give pro se briefs filed by nonattorneys.
See Mann v. Boatright, 477 F.3d 1140, 1148 n.4 (10th Cir. 2007) (“While we
generally construe pro se pleadings liberally, the same courtesy need not be extended
to licensed attorneys.” (citation omitted)).
a guarantor.2 After a bench trial and a partial grant of Mr. Connelly’s postjudgment

motion, the district court determined that Mr. Connelly was liable to Tatonka in the

principal sum of $618,000. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

      I. Background

      Mr. Connelly served as the Chief Executive Officer of Mosaica Education for

about 15 years. In 2007, Tatonka and Mosaica entered into a Revolver Loan and

Security Agreement (the Revolver). The district court found that the Revolver was

“essentially a line of credit secured by Mosaica’s assets” and “[f]or several years

thereafter, Mosaica variously drew upon or made payments in accordance with the

Revolver.” Aplt. App., Vol. 2 at 134.

      In 2013, Mosaica owed almost $5 million on the Revolver, but it continued to

request additional funds from Tatonka. Because of Tatonka’s own cash-flow

problems and its belief “that Mosaica had outstripped its borrowing capacity,”

Tatonka agreed to make certain short-term advances to Mosaica only if Mosaica’s




      2
         In his notice of appeal, Mr. Connelly states that he is also appealing from
“the orders previously entered in this action dismissing [his] counter-claims and
striking his jury demand.” Aplt. App., Vol. 2 at 212. And his opening brief includes
the following in his list of issues presented on appeal: “Did the court err in striking
Mr. Connelly’s jury demand?” and “Did the Court err in dismissing Mr. Connelly’s
counter-claims?” Aplt. Opening Br. at vii. But he does not offer any argument on
these two issues or otherwise address how the district court erred. He therefore has
waived these issues. See Utah Env’t Cong. v. Bosworth, 439 F.3d 1184, 1194 n.2
(10th Cir. 2006) (“An issue mentioned in a brief on appeal, but not addressed, is
waived.”).
                                           2
officers personally guaranteed repayment of Mosaica’s debts. Id. (brackets and

internal quotation marks omitted). Mr. Connelly signed six guaranty agreements.

      Mosaica repaid the amounts of the short-term advances, but it defaulted on its

long-term indebtedness to Tatonka. It was then forced into receivership proceedings

in federal court in Georgia. At the conclusion of those proceedings, the receiver

determined that the remaining debt Mosaica owed Tatonka was $5,068,480.22.

      In May 2016, Tatonka filed the underlying complaint against Mr. Connelly,

asserting one claim for breach of the guaranty agreements. Tatonka alleged that

under the guaranty agreements Mr. Connelly was liable for all amounts that Mosaica

still owed Tatonka. Ultimately, the district court found Mr. Connelly liable only on

the first of the guarantees he executed (the Guaranty), holding that Tatonka could not

enforce the later guarantees because Mr. Connelly mistakenly thought that the

guarantees covered only the short-term loans (which had been repaid), Tatonka knew

of Mr. Connelly’s mistake after he executed the Guaranty, but Tatonka did not

inform Mr. Connelly of his mistake before he executed the later guarantees. The

principal amount owed on the Guaranty was $618,000.

      II. Discussion

      “When a party appeals from a bench trial, we review the district court’s factual

findings for clear error and its legal conclusions de novo.” Castaneda v. JBS USA,

LLC, 819 F.3d 1237, 1247 (10th Cir. 2016) (internal quotation marks omitted).

Mr. Connelly first argues that the Guaranty on its face covered only the Revolver

loans and Tatonka had failed to prove that any of the Mosaica debt to Tatonka arose

                                          3
from those loans. He next argues that even if Tatonka had met its burden of proving

that he was liable under the terms of the Guaranty, the Guaranty should be reformed

based on mutual or unilateral mistake, just as the district court had reformed the later

five guarantees, and he should be relieved of liability. The parties agree that their

dispute is governed by Colorado law.

      A. Terms of the Contract

      Although Mr. Connelly does not dispute on appeal that Mosaica owed Tatonka

some $5 million, he argues that Tatonka failed to prove at trial that any of that debt

was on the Revolver loans and that the Guaranty covered only debt on Revolver

loans. The district court rejected this argument on the ground that Tatonka had in

fact proved that the debt arose from the Revolver loans. But we affirm on an

alternative ground, one which Tatonka has pursued both in district court and on

appeal. See Hasan v. AIG Prop. Cas. Co., 935 F.3d 1092, 1099 (10th Cir. 2019)

(“[W]e have discretion to affirm . . . on any ground adequately supported by the

record, so long as the parties have had a fair opportunity to address that ground.”

(original brackets and internal quotation marks omitted)). In our view, the language

of the Guaranty unambiguously covered all debt owed by Mosaica to Tatonka.

      The Guaranty signed by Mr. Connelly states: “The Guarantor hereby,

personally and unconditionally . . . guarantees the due and punctual payment and

performance of each of the Obligations of the Borrower under the Loan Agreement

(the ‘Guaranteed Obligations’).” Aplee. Supp. App., Vol. 2 at 264. The Guaranty

identifies Michael Connelly as the Guarantor and Mosaica as the Borrower. See id.

                                           4
The Loan Agreement is identified as the “Revolving Loan and Security Agreement,

dated as of October 30, 2007 (as may be amended, supplemented or otherwise

modified from time to time . . . )”—that is, the Revolver. Id. Although the term

Obligations is not defined in the Guaranty, the Guaranty provides that “capitalized terms

. . . not defined herein shall have the meanings assigned to such terms in the [Revolver].”

Id. And the Revolver defines Obligations as “all obligations now or hereafter owed to

Tatonka or any Affiliate of Tatonka by any Mosaica Party whether related or unrelated to

the Revolver Loans, this Agreement, or the Loan Documents.” Id. at 255. The text of the

Guaranty and the Revolver together could not be clearer in providing that the Guaranty

covers all debt of Mosaica to Tatonka.

       Mr. Connelly contends that the “Guaranteed Obligations”—defined as

“Obligations of the Borrower under the Loan Agreement”—are simply the

obligations of Mosaica (the Borrower) under the Revolver (the Loan Agreement).

But this contention ignores that the word Obligations is capitalized, and therefore a

defined term, and the definition includes all debts to Tatonka. He argues that the

construction we adopt makes no sense because then the term Guaranteed Obligations

is identical to the word Obligations, and documents should not be interpreted in a

way that makes language superfluous. This argument ignores, however, that the

Guaranteed Obligations are “Obligations of the Borrower”—that is, they are only

those Obligations (as defined in the Revolver) owed by Mosaica. Yet the Obligations

defined by the Revolver include obligations by any “Mosaica Party,” id., and the

Revolver defines Mosaica Parties as Mosaica “and all Guarantors,” id. at 254.

                                             5
Consequently, the term Guaranteed Obligations is not superfluous, because it

excludes debts owed by guarantors from the defined term Obligations. We conclude

that Mr. Connelly guaranteed each of Mosaica’s “Obligations” under the Revolver,

which meant he was guaranteeing all amounts owed by Mosaica to Tatonka.

       Mr. Connelly next argues that this construction of the Guaranty is incompatible

with the Loan Modification Agreements executed in conjunction with the various

guarantees because those agreements show that the guarantees were limited to repayment

of the short-term advances. The problem with this argument is that we do not know what

the Loan Modification Agreements said because they were not admitted at trial. The

district court told Mr. Connelly that he could present them as evidence, but he did not do

so. He argues in his reply brief that Tatonka was the one with the agreements; yet he

does not explain why he could not have obtained a copy or why he failed to argue this

point in district court. Cf. United States v. Brewington, 944 F.3d 1248, 1250-51 (10th

Cir. 2019) (appellant waived his argument that the district court should have considered

certain evidence when he never “asked the district court to admit [the evidence]”). We

therefore decline to speculate on how the Loan Modification Agreements may have

created an ambiguity in the crystal-clear Guaranty.

       B. Mistake

       As stated in Mr. Connelly’s opening brief, he “argued in the District Court that

the [guaranty] agreements should be reformed under the equitable doctrine of Mutual

Mistake or, in the alternative, rescinded under the equitable doctrine of Unilateral

Mistake, based on Tatonka’s silence despite its knowledge that Mr. Connelly and

                                            6
Mosaica were mistaken in their understanding of the Guaranty Agreements.” Aplt.

Br. at 16. Not only did he make those arguments, but he prevailed on those

arguments with respect to five of his guarantees and was held not liable on them.

The reason he did not prevail with respect to the Guaranty (the first of the six

guarantees) is that the district court found that Tatonka did not know at the time the

Guaranty was executed that Mr. Connelly and Mosaica had misunderstood the

Guaranty. Thus, Mr. Connelly failed to escape liability under his equitable

arguments. Mr. Connelly does not cite to any evidence showing that the district court

clearly erred in making these findings. We must therefore affirm its decision.

      III. Conclusion

      For the foregoing reasons, we affirm the district court’s amended final

judgment.

                                        Entered for the Court



                                        Harris L Hartz
                                        Circuit Judge




                                           7